Citation Nr: 0805010	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for depression, 
currently rated as 30 percent disabling.  

2.  Entitlement to a compensable rating for thyroiditis.  

3.  Entitlement to an initial compensable rating for dry eye 
syndrome.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1980 and also served in the United States Army Reserves.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The veteran has also raised claims for service connection for 
erectile dysfunction and a gallbladder disorder.  As those 
issues have not been developed or certified for appellate 
review, they are referred to the RO for appropriate action.  

The issue of entitlement to a higher rating for thyroiditis 
is being remanded and is addressed in the REMAND portion of 
the decision below.  The claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's depression has resulted in such symptoms as 
excessive worry, apprehension, crying spells, sleep 
disturbance, inability to control his behavior, irritability, 
mood swings, and difficulties with memory which result in 
social and occupational impairment.  

3.  The veteran's bilateral dry eye syndrome is manifest by 
chronic dryness with a best corrected vision of 20/20.

4.  The veteran's service-connected disabilities include 
depression, rated as 70 percent disabling; hepatitis C, rated 
as 30 percent disabling; dry eye syndrome, rated 10 percent 
disabling; and, thyroiditis, rated as noncompensably 
disabling.  

5.  The veteran's service-connected disabilities are of such 
severity as to result in the veteran being unable to secure 
or sustain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Criteria for a 70 percent rating for depression have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.130, Diagnostic Code 9434 (2007).  

2.  Criteria for a 10 percent disability rating, but no 
greater, for dry eye syndrome have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.75, Diagnostic Codes 6018, 6034, 6061-6079 (2007).

3.  Criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met (TDIU).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his psychiatric disability has 
worsened and that he is no longer able to work as a result of 
his various service-connected disabilities.  He also contends 
that his dry eye syndrome should be assigned a compensable 
rating.  The veteran credibly testified before the Board that 
he has crying spells and difficulty sleeping.  The veteran 
and his son stated that the veteran has changed as a result 
of treatment for hepatitis.  The veteran testified that he 
requires eye drops twice a day.

Increased Rating for Depression

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).


The veteran's depression is currently rated as 30 percent 
disabling under Diagnostic Code 9434.  A higher 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

In July 2003, the veteran was referred for a psychiatric 
consult due to symptoms arising from his treatment for 
hepatitis C.  An adjustment disorder with depression was 
diagnosed.  A VA psychiatric evaluation in February 2004 
reveals that the veteran had begun to have crying spells, was 
depressed and irritable.  He was having marked difficulty 
controlling his emotions.  He slept poorly and had become 
forgetful.  He had gotten into a brief altercation at work.  
The psychiatrist opined that the veteran's symptoms met the 
criteria for diagnosis of a major depressive disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
55, indicating moderate symptoms as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  

In April 2005, VA mental status examination revealed that the 
veteran was anxious and tense; his speech was pressured.  The 
veteran was preoccupied and ruminating about his mood and 
difficulties with treatment for hepatitis C.  His affect was 
restricted and his mood was depressed.  He was concrete in 
abstractions of proverbs.  His judgment and insight were 
poor.  He was unable to remember three objects after five 
minutes.  He was unable to perform serial threes or to spell 
backwards.  Major depressive disorder, in partial remission, 
was the diagnosis.  A GAF of 55 was assigned. 

A private psychiatrist conducted a psychiatric evaluation in 
February 2006.  Mental status examination revealed that the 
veteran was hyper-verbal.  The veteran reported difficulties 
with concentration and memory.  He sounded manic even though 
his wife stated he was much better.  He had fair insight and 
judgment.  A manic episode secondary to Efflexor was 
diagnosed.  A GAF score of 48 was assigned, indicating 
serious symptoms as per the DSM-IV.

The veteran and his son, appeared and gave testimony before 
the Board in August 2007.  The veteran reported that for the 
first time he had been unable to control himself at work.  
(T-3).  He had crying spells and difficulty sleeping.  (T-6).  
His son stated that his father was no longer the same person 
since he had started his treatment for hepatitis C.  (T-12).  


The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The Board first considered whether the veteran's symptoms 
were consistent with the next higher rating to 50 percent.  
The medical evidence reveals that the veteran exhibited 
pressured speech; his memory was impaired; his judgment was 
found to be poor and his abstract reasoning effected.  He was 
depressed and had difficulties at work and at home for all 
pertinent time throughout the course of this appeal.  Based 
on those findings, the Board finds that the evidence supports 
assignment of the higher 50 percent rating for depression.  

Next, the Board considered whether the veteran's symptoms of 
depression were consistent with the criteria for a 70 percent 
rating, which requires evidence of deficiencies in most 
areas.  In this instance, there is evidence of deficiencies 
at work, in his family relationships, judgment, thinking and 
mood.  His speech is pressured and he has almost constant 
depression and anxiety.  The veteran has reported an 
inability to control his emotions and, on at least one 
occasion, he ended up in an altercation at work due to his 
difficulties in controlling his emotions.  He is having 
difficulty adapting to the stresses involved in his treatment 
for hepatitis C.  

In determining whether the criteria for a higher rating is 
present the Board has considered the level of impairment, not 
simply the presence or absence of the enumerated symptoms 
listed in the rating criteria.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  The Board has concluded that the 
evidence supports the assignment of a 70 percent rating for 
depression.  A rating higher than 70 percent, however, is not 
for application as there is no evidence of gross impairment 
of thought processes, persistent delusions or hallucinations.  
The veteran has not exhibited grossly inappropriate behavior 
and is not a persistent danger to himself or others; he is 
oriented in all three spheres.  Therefore, the evidence 
supports the assignment of a 70 percent rating for 
depression, but no more, based on a review of the schedular 
criteria.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to his psychiatric disability.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his depressive disorder and his 
treatment records are void of any finding of exceptional 
limitation due to his psychiatric disorder beyond that 
contemplated by the schedule of ratings.  The Board 
acknowledges that there is a July 2007 letter from a VA 
physician indicating that the veteran had been unemployable 
for approximately eighteen months due to his depressive 
disorder, but the Board notes that the statement is not 
supported by any rationale and is inconsistent with the 
totality of the evidence showing that the veteran became 
unemployable as a result of treatment for his hepatitis 
coupled with his psychiatric disorder (to be further 
discussed below).

The Board does not doubt that limitation caused by an 
inability to control one's emotions has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 70 percent evaluation 
assigned in this decision specifically for the veteran's 
depressive disorder, which shows very severe disability in 
and of itself, adequately reflects the clinically established 
impairment experienced by the veteran as a result of his 
psychiatric disability.  Accordingly, a rating higher than 70 
percent for a depressive disorder is denied on a schedular 
and on an extra-schedular basis.  There is no evidence to 
support the assignment of staged ratings.

Initial Compensable Rating for Dry Eyes

The veteran seeks assignment of a compensable initial rating 
for his dry eye syndrome.  He does not contend that a 
disability rating should be assigned for loss of vision, but 
that the actual disability is the dryness and discomfort.  
The veteran asserts that the dryness has been consistent 
since he started Interferon treatment.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected dry eye syndrome is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.  This rating code is limited 
to loss of vision and does not take into account the 
veteran's actual complaint and diagnosis related to dry eyes.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned under Diagnostic 
Code 6079.  Where vision in one eye is 20/50 (or is 20/70, or 
20/100) and vision in the other eye is 20/40, a 10 percent 
rating is assigned under Diagnostic Code 6079.  A 20 percent 
evaluation will be assigned for vision in one eye of 20/200 
(or 15/200), when corrected visual acuity in the other eye is 
20/40 under Diagnostic Code 6077.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that criteria to 
support a compensable rating have not been under Diagnostic 
Code 6079 as there is no evidence of any loss of visual 
acuity in the veteran's eyes that would correspond to a 
compensable rating under the VA rating schedule for visual 
impairment.  See 38 C.F.R. § 4.84a, Table V.  When the 
veteran was examined in November 2005, uncorrected distance 
vision was 20/30 and corrected vision was 20/20.  Treatment 
records do not show any substantial change in the veteran's 
vision.  In other words, the veteran's best corrected visual 
acuity is substantially better than the 20/50 and 20/40 best 
corrected vision necessary to support assignment of a 10 
percent disability rating under Diagnostic Code 6079.

The Board notes that the veteran has consistently complained 
of chronic dryness, irritation, and redness.  Treatment 
records show that this is secondary to the veteran's 
treatment for his service-connected hepatitis.  The symptoms 
of chronic dryness, irritation, and redness of the eye are 
also symptoms of keratoconjunctivitis.  See Dorland's 
Illustrated Medical Dictionary, 28th Edition, p. 1077.  Given 
the great similarity of the symptomatology, the Board finds 
it appropriate to evaluate the symptoms of the veteran's dry 
eye syndrome under Diagnostic Code 6018 for chronic 
conjunctivitis.  Diagnostic Code 6018 provides that a 10 
percent rating will be assigned for chronic conjunctivitis 
that is active with objective symptoms.  A 10 percent rating 
is the highest rating assignable under Diagnostic Code 6018.  
The Board, therefore, finds that the assignment of a 10 
percent rating, but no greater, for the veteran's dry eye 
syndrome is warranted.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his eye impairment has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 10 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is not warranted on a schedular or extra-
schedular basis.  The evidence does not support assignment of 
staged ratings.


Total Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  

The veteran is seeking a total rating based on individual 
unemployability due to service-connected disability, 
specifically, his hepatitis and depressive disorder.  As a 
threshold matter, the Board finds that the veteran meets the 
schedular criteria outlined in 38 C.F.R. § 4.16(a) as he now 
has service-connected disabilities including depression, 
rated as 70 percent disabling; hepatitis C, rated as 30 
percent disabling; dry eye syndrome, rated as 10 percent 
disabling, and thyroiditis, rated as noncompensably 
disabling.  

A review of the claims folder reveals that the veteran's 
employment history includes serving as a cook in the service 
and as a welding supervisor in the private sector.  In 
February 2006, the veteran advised VA that treatment for 
hepatitis C caused such severe complications that he had to 
quit his job due to his doctor's orders.  A VA Form 21-4192, 
dated in May 2006, from the veteran's last employer, reveals 
that he was employed as a welding supervisor from April 1984 
until February 2006, and that he was no longer working due to 
medical reasons.  

In February 2007, the veteran's private physician reported 
that the veteran was unable to work due to his bipolar 
depression and hepatitis C.  That same month, a VA staff 
physician reported that the veteran was not employable and 
that his unemployability was due to his service-connected 
hepatitis C and major depressive disorder.  A July 2007 
letter from another VA physician includes the statement that 
the veteran had been disabled due to his service-connected 
depression for the last eighteen months.  

The medical opinions are consistent with the symptoms 
documented in the medical record.  As such, the Board 
concludes that the evidence demonstrates that the veteran's 
symptoms of his service-connected hepatitis C and depressive 
disorder are of such severity that the veteran is no longer 
able to work.  Therefore, a total disability rating based on 
individual unemployability due to service-connected 
disability is warranted.


ORDER

A 70 percent rating for depression is granted, subject to 
regulations governing the award of monetary benefits.  

A 10 percent rating for dry eye syndrome is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

In the recent decision of Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008) the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The Board has found the notice provided to the veteran in 
reference to his claim for a higher rating for thyroiditis to 
be inadequate under Vazquez-Flores.  As such, this claim must 
be remanded for corrective notice.  The Board also notes that 
in rating the veteran's thyroiditis, the RO relied only on 
criteria for rating hyperthyroidism. 

June 2004 VA treatment records document that while the 
veteran's interferon therapy initially resulted in 
hyperthyroidism, after treatment with synthyroid, his thyroid 
functioning was diagnosed as hypothyroid and then low normal.  
Thus, in readjudicating the claim, the RO should also 
consider the criteria for rating hypothyroidism found at 
38 C.F.R. § 4.119, Diagnostic Code 7903.  

Accordingly, the case is REMANDED for the following actions:

1.  VA must provide the veteran proper 
notice as instructed in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008) as to his claim for a 
higher rating for thyroiditis.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  Readjudication should include 
consideration of Diagnostic Code 7903 for 
hypothyroidism.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


